DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Preliminary Amendment
Claim 1 has been amended; claims 2-20 have been newly added; and claims 1-20 are currently pending. 

                                                Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                           Information Disclosure Statement
	The information disclosure statement filed on 04/17/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


                                                   QUAYLE 
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	“INTEGRTATED CAPACITOR STRUCTURE HAVING SUPORTING COLUMN, DIELECTRIC, AND LOWER ELECTRODE PROTRUSIONS THAT EXTEND IN A VERTICAL DIRECTION OF THE TOP SURFACE OF THE SUBSTRATE, AND AN UPPER ELECTRODE PROTRUSION SURROUNDING THE DIELECTRIC PROTRUSION”

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                           Allowable Subject Matter
    
 Claims 1, 12 and 15 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

(US 2010/0009512 A1, hereinafter “Fishburn”) discloses (Figs. 28-31) an integrated circuit device comprising: a substrate; a lower electrode and an upper electrode. However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does among other limitations not teach the support column and dielectric protrusions extending perpendicular to a top surface of the substrate, a group of lower electrodes extending in the vertical direction, and the upper electrode on the dielectric layer so as to surround the plurality of support columns. 
    
Claims 2-11, 13-14, and 16-20 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893